UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 5, 2011 (December 1, 2011) MidSouth Bancorp, Inc. (Exact name of registrant as specified in its charter) Louisiana 1-11826 72-1020809 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 102 Versailles Boulevard, Lafayette, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code337-237-8343 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities. On December 1, 2011, MidSouth Bancorp, Inc. (“MidSouth”) issued 725,000 shares of MidSouth’s $0.10 par value common stock in connection with the consummation of the previously announced acquisition by its subsidiary, MidSouth Bank, N.A. (“MidSouth Bank”), of substantially all of the assets and liabilities of First Louisiana National Bank (“FLNB”).The shares were exempt from registration pursuant to Rule 506 of Regulation D promulgated under the Securities Act of 1933, as amended.The Company did not engage in a general solicitation or advertising with regard to the issuance and sale of such shares. Item 8.01Other Events. On December 1, 2011, MidSouth announced that MidSouth Bank completed the acquisition of substantially all of the assets and liabilities of FLNB a wholly owned subsidiary of First Bankshares of St. Martin, Ltd.A copy of the press release announcing the completion of the transaction is attached as Exhibit 99.1 hereto. On December 2, 2011, MidSouth announced that MidSouth Bank completed the acquisition of the Beacon Federal branch located in Tyler, Texas.A copy of the press release announcing the completion of the transaction is attached as Exhibit 99.2 hereto. Item 9.01Financial Statements and Exhibits (d)Exhibits Press release dated December 1, 2011. Press release dated December 2, 2011. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDSOUTH BANCORP, INC. (Registrant) Date: December 5, 2011 By: /s/ James R. McLemore James R. McLemore Senior Executive Vice President and Chief Financial Officer
